DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al US 20160134796 A1 and further in view of Yamamoto US 20170228049 A1.
Re claim 1, Kaneko et al discloses a camera module (see at least abstract line 1 and 0005) comprising: a lens barrel (see at least numeral 17); a driving coil disposed to face a target detection unit disposed on one side of the lens barrel (see at least 0072 voice coil motor); a driving device configured to provide a driving signal to the driving coil (see at least 0072); and 
Re claim 1, Kaneko et al does not explicitly disclose a position calculating unit comprising a capacitor, constituting an oscillation circuit together with the driving coil, and configured to calculate a position of the lens barrel from an oscillation signal output by the oscillation circuit, wherein the position calculating unit is configured to generate an alternating current (AC) signal according to a comparison result of a peak of the oscillation signal and a reference peak and to calculate a position of the lens barrel according to a frequency of the AC signal.
However Yamamoto solves a similar problem in the art of position detection and it discloses a position calculating unit comprising a capacitor, constituting an oscillation circuit together with the driving coil, and configured to calculate a position of the lens barrel from 
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Kaneko et al to include the above cited limitations as taught by Yamamoto for the predictable result of an advantageous effect that the necessity for complicated management corresponding to position detection systems is eliminated can be achieved (see 0020)
	Re claim 2, Yamamoto discloses wherein the position calculating unit comprises: a peak detecting unit configured to detect the peak of the oscillation signal (see 0205); and a comparing unit configured to compare the peak of the oscillation signal with the reference peak (see 0205).
	Re claim 3, Yamamoto discloses wherein the position calculating unit comprises an oscillator configured to output the AC signal according to a comparison result of the comparing unit (see 0208).
	Re claim 4, Kaneko et al discloses wherein the oscillator comprises a voltage controlled oscillator configured to generate the AC signal according to the comparison result provided in the form of a voltage (V=IR, 0072-0078 describes controlling current which is directly related to voltage).
	Re claim 5, Kaneko et al discloses wherein the position calculating unit comprises an oscillation maintaining unit configured to amplify the oscillation signal to maintain oscillation of the oscillation circuit (see at least 0072 correction unit).

	Re claim 10, Yamamoto discloses wherein the position calculating unit comprises a capacitor configured to provide a ground for the AC signal to the driving coil (see 0208).

Allowable Subject Matter
Claims 11-18 are allowed.
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 6, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the position calculating unit comprises a gain control unit configured to control an amplification gain of the oscillation maintaining unit according to the comparison result of the comparing unit; recited together in combination with the totality of particular features/limitations recited therein
In regard to independent claim 11, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the position calculating unit is configured to compare a phase of the oscillation signal with a phase of a reference clock to generate an alternating current 
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These references teach the ubiquitous nature of these capacitor systems in the art.
	JP 2001021306 A	JP 2004069415 A	US 20170285772 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711.  The examiner can normally be reached on 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R GREECE/Primary Examiner, Art Unit 2872